Citation Nr: 1603782	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  11-05 603	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for restless leg syndrome (RLS).  

2.  Entitlement to a rating in excess of 60 percent for bronchial asthma with obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from February 1987 to April 2004 with 2 years and 10 months of prior active service. 

This matter comes before the Board of Veterans' Appeals (Board) from April 2010 and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Veteran testified at a May 2011 videoconference conducted by the undersigned Acting Veterans Law Judge (VLJ) with respect to the claim for service connection for RLS.  A transcript thereof is on file.  

Also, a January 2014 rating decision found clear and unmistakable error (CUE) in having previously assigned a separate 50 percent rating for OSA and that rating was terminated and included in the 60 percent rating for asthma, which was confirmed and continued; however there was no changed in the 90 percent combined rating.  See 38 C.F.R. § 4.69.  The Veteran did not appeal the determinations.

In February 2014, the Board, in part, remanded the claim for service connection for RLS for additional development.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records. 

The appeal as to the issue of a rating in excess of 60 percent for bronchial asthma with (OSA) is addressed in the Remand portion of this decision and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



FINDING OF FACT

RLS is not shown to exist as an independent clinical entity, and the Veteran's various symptoms suggestive of RLS are manifestations of either his service-connected psychiatric disorder or his service-connected asthma with obstructive sleep apnea, or depression, or both.  


CONCLUSION OF LAW

The criteria for service connection for RLS are not met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

By letter in November 2009 the RO satisfied its duty under the Veterans Claims Assistance Act of 2000 (VCAA) to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as to the claim for service connection for RLS.  Specifically, he was notified of the information and evidence necessary to substantiate the claims for service connection; information and evidence that VA would seek to provide; and that which he was to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  It also notified him of the way initial disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.  All identified and available service treatment records, and post-service treatment private and VA records have been obtained and are contained in electronic claims files.  

The Board remanded the case in February 2014, in part, to afford the Veteran a VA examination as to the etiology of his RLS.  The Veteran was provided a VA examination in May 2014.  The adequacy of the examination and medical opinion obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  The VA examination reports are accepted as adequate because they collectively provide evidentiary information that speaks directly to the Veteran's subjective complaints, the objective findings found on evaluations, and medical opinions.  38 C.F.R. § 3.326.

During a Board hearing, the presiding Veterans Law Judge (VLJ) must fully explain the issues and suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the May 2011 videoconference hearing, the Acting VLJ discussed the elements necessary to substantiate the claim for service connection, suggested possible sources of records of private treatment, and held the record open for the Veteran to obtain additional evidence.  The Veteran, via testimony, demonstrated actual knowledge of the elements necessary to substantiate his claim.  Neither the Veteran nor his representative have alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that the VLJ presiding at a hearing preadjudicate the claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103(c)(2) if fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).  Thus, the Board finds that, consistent with Bryant, Id., the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

The Board further finds that there has been substantial compliance with the Board remand because the Veteran was provided notice with an opportunity to submit or identify additional evidence and an adequate examination.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

In light of the foregoing, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  

Background

STRs show that the Veteran was examined and diagnosed as having obstructive sleep apnea (OSA) with a history of snoring.  In June 1996, the Veteran underwent a laser assisted uvulopalatoplasty, and in August 1999, he underwent a vulopalatopharyngoplasty.  Also, during service he was also noted to have asthma.  The STRs also include records of repeated private clinical evaluations for asthma and OSA.  

October and November 2002 statements from a physician of the Gold Coast Pulmonary and Sleep Associates reflect that the Veteran was diagnosed as having periodic limb movements (PLMs) of sleep which was "exclusive of his already diagnosed [OSA]" that also resulted in sleep deprivation from disrupted sleep patterns.  

A September 2002 and a February 2003 report of a polysomnogram from the Lawrence and Memorial Hospital reflects that the Veteran had PLMs.  Inconsistently, a report of such testing from that facility in December 2003 noted that no PLMs were recorded.  

An STR, i.e., a February 2004 Report of Medical Assessment, noted that the Veteran had PLMs when sleeping.  A Report of Medical History at that time indicated that he had RLS, which was not considered disqualifying.  

On VA general medical examination in March 2004 it was noted that the Veteran reported having OSA with PLMs.  He had taken Klonopin which had improved his PLMs.  The examiner diagnosed OSA associated with PLMs with use of a continuous positive air pressure (CPAP) device.  

Additional VA treatment records were placed in the Virtual VA electronic file in January 2014.  These show that in November 2010 the Veteran reported using his CPAP device religiously but nevertheless reported having restless sleep.  See CAPRI entry pg. 251.  Clinicians noted reports by the Veteran's wife that she observed the Veteran's leg kicking and that he would awaken with legs and arms flailing.  He used a nightly exercise regimen in an effort to maintain better sleep.  When he awoke, he rarely had any recollection of dreams and denied acting out his dreams.  He was not aware of symptoms of "RLS."  Earlier sleep studies also noted that the Veteran sometimes had limb movement.  

During the May 2011 Board videoconference hearing, the Veteran testified that he had symptoms of RLS during service consisting of an occasional tingling sensation which he had not considered, at that time, to be unusual.  He also had cramping and occasional leg pain.  Transcript, pg. 10.  These symptoms began towards the end of his military service when his wife also complained of his being fidgety in bed.  He was ultimately diagnosed with sleep apnea.  He reported that he had been diagnosed with RLS in about 2000.  Id., pg. 11.  He testified that he was employed by a large retail business performing shelf stocking.  Id., pgs. 13, 14.  He had received treatment during service for RLS at the military clinics on the military bases at which he had been stationed.  Id., pg. 15.  

On VA examination of the Veteran in May 2014, the examiner noted a review of the claims file and the Veteran's reports that he was diagnosed with sleep apnea in about 1997, prior to military discharge, when he had symptoms of constant fatigue.  His wife and children complained about his snoring.  He thought that in 1998 he was placed on a CPAP machine and reported he used it all the time and that his fatigue was improved.  When his symptoms worsened he underwent both a "UPPP" in about 2000, which worsened his symptoms, and jaw advancement surgery which improved his symptoms. The Veteran reported that during service he first began to develop leg movement in 2002 prior to his military retirement.  He also reported that at times would feel he had something crawling down his leg, usually on the right, which typically occurred with lying down but never with standing.  This would only happen at night with sleep.  He related having had a sleep study in service which documented that he had PLMs during sleep.  He reported ever since he has had a hard time sleeping through the night and thought that he awoke twice a night ever since discharge.  He also reported being "restless," which he believed was related to his anxiety and depression.  At times would wake up to go to the bathroom.  He had initially been given a trial of medication, i.e., Klonopin, and felt more relaxed at night, but in the morning he felt even more tired on the medication and so had stopped taking it.  However, he thought it had helped with the leg movements.  

The Veteran also reported that after service he had been compliant with the use of a CPAP machine.  He had also been treated for asthma requiring Prednisone tapers, at times high doses, as well as inhalers.  After military service, he had not been able to attend school in the morning due to fatigue, but was able to pay attention much better in the afternoons.  He had attended school part time from 2004 to 2011 and had also worked part-time as well.  He reported that throughout this time he had had "a constant battle... feel like you are fighting something" and never got enough sleep.  

At the time of the hearing, the Veteran testified that he was now being treated for diabetes, depression, GERD, asthma, shoulder pain, and OSA and that he was employed as a substitute teacher but had lost other jobs due to his tardiness at work.  He reported that he very tired when working 8 hours a day and was not sure what was causing the fatigue.  He reported having depression as well as anxiety and felt that his sleep problems had something to do with his depression.  

The examiner observed that clinical records showed that the Veteran had had multiple polysomnograms inservice and afterwards.  An initial diagnosis of OSA was made in April 1996 with no report of PLMs.  The examiner cited to the results of multiple clinical studies.  For example, a June 2000 polysomnogram found no leg movement when using a CPAP machine.  An October 2010 VA sleep study revealed findings suggestive of a possible movement disorder but there were no symptoms of RLS.  A May 2013 VA examination had noted that there were medication compliance issues to correct daytime drowsiness and to improve sleep at night.  However, at that time the conclusion had been that the increased symptoms were likely related to depression.  

Furthermore, the examiner noted that during the examination the Veteran was anxious in general.  Specifically, he shifted in his seat, rubbed his hands together nervously, rubbed his face and at times changed positions of his legs.  On the other hand, at other times he was able to sit without any leg movements when he was engaged in detailed conversation. 

The examiner found that it was less likely that Veteran had RLS, based on the diagnostic criteria that he outlined in his report.  He noted that most individuals (85%) with RLS also have PLMs during sleep, but that in multiple sleep studies performed in service, there was no evidence of PLM during sleep.  The Veteran's shifting and change of position during the day was as likely as not due to his depression and anxiety, which he admitted had increased.  He had multiple conditions which likely contributed to his frequent nocturnal awakening, and thereby increasing his daytime fatigue.  The examiner concluded that that Veteran had no objective diagnosis of RLS.  The Veteran's disrupted sleep was acknowledged, but it was more likely due to his other medical conditions.  In support of his rationale for his opinion, the examiner cited to two medical articles from the Internet as well as the DSM-5, Diagnostic and Statistical Manual for Psychiatric Disorders, 5th Edition.  One Internet article stated that RLS is a neurologic movement disorder of the limbs that was often associated with a sleep complaint.  Patients with RLS might report sensations, such as an almost irresistible urge to move the legs that were not painful but were distinctly bothersome.  RLS could lead to significant physical and emotional disability.  Another medical article indicated that PLMs could be implicated as a contributing factor in chronic insomnia and/or daytime fatigue because it might cause awakenings during the night.  

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements opposing consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 




Analysis

The Board has considered the statements and testimony of the Veteran, particularly as to the history of experiencing PLMs, and has considered his contention and sincere belief that it is a distinct neurological disorder, separate from his service-connected psychiatric disability, diagnostically classified as depression, and rated 70 percent disabling, and separate from his service-connected asthma with obstructive sleep apnea which is rated 60 percent disabling.  However, "[a]lthough lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, i.e., service connection for RLS, the Veteran's assertion falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The Board has also considered the statement from a private clinical source that the Veteran's PLMs was a new and separate problem from his OSA, and separately contributed to sleep disturbance.  

In this regard, the Board notes that sleep disturbance is a criterion for evaluating service-connected psychiatric disabilities.  Specifically, chronic sleep disturbance is contemplated in any disability rating of 30 percent or greater for a service-connected psychiatric disorder under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  Similarly, sleep disturbance is the essence of any rating assigned for OSA.  The Board places less probative weight on the October and November 2002 statements from a physician of the Gold Coast Pulmonary and Sleep Associates because these matters were not addressed by the private clinical source; however, these matters were addressed by the 2014 VA examiner.  Moreover, the 2014 VA examiner reviewed the entire evidentiary record, including the results of past VA psychiatric examinations which were not done by any private clinical source.  Further, the 2014 VA examiner cited to medical authorities for support of the opinion which was rendered.  The examiner found that the Veteran did not have RLS as a separate neurological disorder, but rather that his leg symptoms were manifestations of either his service-connected asthma with obstructive sleep apnea or service-connected depression.  Unfortunately, the opinion of the 2014 VA examiner does not support the Veteran's claim.  Rather, it weighs against entitlement to service connection for RLS.  For the reasons explained, the Board gives greater probative value to the negative opinion of the 2014 VA examiner than to the private clinical source and the lay belief of the Veteran.  

Accordingly, the Board finds that the greater weight of the probative evidence is against the claim for service connection for RLS.  Thus, there is no doubt to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Service connection for RLS is denied.  


REMAND

The Veteran was most recently afforded a VA examination for rating purposes in May 2013.  The examiner cited to pulmonary function testing results in July 2009.  The service representative has asserted, in a March 2015, Statement of Accredited Representative In Appealed Case, In Lieu of VA Form 646, that the July 2009 pulmonary function testing is not sufficiently recent for rating purposes and requested that the case be remanded for that purpose.  The representative also contended that separate ratings are warranted for asthma and OSA. Further, as a result of the examination and analysis in the section above, the Veteran's leg symptoms as manifestations of asthma with OSA must be included in consideration of a higher rating for this disability on appeal. 

The Board concurs that a more up-to-date pulmonary function test is needed to adequately evaluate the Veteran's service-connected asthma.  See 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).  

Also, the Board notes that in the Veteran's VA Form 9, Appeal to the Board, in 2015 he requested a hearing at the RO before a member of the Board.  By letter of April 7, 2015, he was notified that he was scheduled for a hearing before a member of the Board (commonly called a travel Board hearing) at the RO on June 18, 2015. 

By letter in May 2015 the Veteran requested that the hearing be rescheduled due to his wife's illness.  Then, by letter dated May 14, 2015, he was notified that his request for a "video-conference" (rather than a travel Board hearing) was rescheduled for August 24, 2015, at the RO.  However, he failed to attend the scheduled videoconference with no good cause shown. 

Finally, VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992). Because the record shows that the Veteran is receiving on-going VA outpatient care, the AOJ must request VA medical records pertaining to the Veteran that are dated from January 2014 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA medical care since January 2014 and associate all records received with the electronic claims file. 

2.  Then, schedule the Veteran for a current VA respiratory and sleep apnea examinations to determine the current severity of his service-connected asthma with OSA. A single examination is satisfactory if appropriate to the qualifications of the examiner.  Provide the examiner access to the electronic claims file and request that the examiner review the file including the Veteran's lay statements and hearing testimony and this Remand and note the review in an examination report. 

This should include a current pulmonary function test which reflects the Veteran's Forced Expiratory Volume after one second (FEV-1) and the ration of FEV-1 to Forced Vital Capacity (FVC).  

The examination(s) should also address whether the Veteran has more than one attack per week with episodes of respiratory failure, or; required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications; as well as whether he has had chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; required a tracheostomy.  

The examiner must address the Veteran's reported leg movements, cramping, and pain as manifestations of asthma or OSA and its impact, if any, on his functional limitations. 

The examination(s) should include any other tests or studies deemed necessary for an accurate assessment.  

3.  Thereafter, readjudicate the claim for a rating in excess of 60 percent for service connected asthma with OSA based on all evidence of record to include consideration of whether separate ratings for asthma and OSA are warranted.  If the benefit sought on appeal remains denied, the appellant and the appellant's representative, if any, should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J. W. Francis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


